DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 1/8/2021 is acknowledged. Claims 1, 3 and 4 have been amended.  Claim 2 is canceled. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (JP 2018073760 A) (the English translation provided in the IDS submitted on 1/14/2020 is used and referred to as Matsuda hereinafter) in view of Koyama (US 2010/0078665 A1).
Regarding claim 1, Matsuda teaches an organic electroluminescence device (device in Fig. 3 of Matsuda), comprising: 
a substrate (11); 
an organic electroluminescence element (element including the lower electrode 13, organic light emitting layer 14, and upper electrode 15) disposed on the substrate; 
a protecting portion (sealing layer 16) configured to protect the organic electroluminescence element; 
wherein the protecting portion includes 
a first layer (the lower film 16a) disposed on a side opposite to the substrate with respect to the organic electroluminescence element, and mainly composed of a silicon-based inorganic material containing nitrogen (as described in [0015] of Matsuda), 
a second layer (aluminum oxide film 16b) disposed on a side opposite to the organic electroluminescence element with respect to the first layer, and mainly composed of silicon oxide or aluminum oxide (as described in [0016] of Matsuda), and 
a third layer (upper film 16a) disposed on a side opposite to the first layer with respect to the second layer, and mainly composed of a silicon-based inorganic material containing nitrogen (as described in [0015] of Matsuda).
But Matsuda is silent as in teaching the device comprising: a transmissive substrate disposed on a side opposite to the organic electroluminescence element with respect to the protecting portion; and an adhesive layer disposed between the 
Koyama teaches an organic light emitting device (Fig. 1 of Koyama). The device comprises: a transmissive substrate (17 in Fig. 1, as described in [0039] of Koyama) disposed on a side opposite to the organic electroluminescence element (12-14) with respect to a protecting portion (passivation layer 15); and an adhesive layer (16) disposed between the protecting portion and the transmissive substrate (as shown in Fig. 1 of Koyama), the adhesive layer has a resin portion (as described in [0037] of Koyama, the adhesive layer is a resin material). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have attached the transmissive substrate (17 of Koyama) by an adhesive layer (16 of Koyama) to Matsuda’s device, as disclosed by Koyama in order to cover and provide protection for the organic electroluminescence device.
As incorporated, the adhesive 16 of Koyama fills and come in contact with all the vertical sidewalls of Matsuda’s device (as shown in Fig. 1 of Koyama). Thus, it would come in contact with the side surface of the second layer 16b of Matsuda.
Regarding claim 3, Matsuda in view of Koyama teaches all the limitations of the organic electroluminescence device according to claim 1, and further comprising a color filter layer (18 in Fig. 3 of Matsuda) disposed on a side opposite to the organic electroluminescence element with respect to the protecting portion and transmits light having a predetermined wavelength (as indicated by the label R/G/B in the individual color filter).  
Regarding claim 6, Matsuda in view of Koyama teaches all the limitations of an electronic apparatus (display in Fig. 1 of Matsuda) comprising the organic electroluminescence device according to claim 1.

Regarding claim 4, Matsuda teaches a method for manufacturing an organic electroluminescence device (method of forming the device in Fig. 3 of Matsuda), comprising: 
forming an organic electroluminescence element (element including the lower electrode 13, organic light emitting layer 14, and upper electrode 15) on a substrate (11); 
forming a protecting portion (sealing layer 16) configured to protect the organic electroluminescence element; and 
wherein the formation of the protecting portion includes 
forming a first layer (lower film 16a) on the organic electroluminescence element, the first layer mainly composed of a silicon-based inorganic material containing nitrogen (as described in [0015] of Matsuda), 
forming a second layer (aluminum oxide film 16b) on the first layer, the second layer mainly composed of silicon oxide or aluminum oxide (as described in [0016] of Matsuda), and 
forming a third layer (upper film 16a) on the second layer, the third layer mainly composed of a silicon-based inorganic material containing nitrogen (as described in [0015] of Matsuda).
But Matsuda is silent as in teaching the method comprises: forming an adhesive layer, the formation of the adhesive layer includes forming a resin portion in contact with a side surface of the second layer mainly composed of a resin material.  
Koyama teaches an organic light emitting device (Fig. 1 of Koyama). The device comprises: a transmissive substrate (17 in Fig. 1, as described in [0039] of Koyama) 12-14) with respect to a protecting portion (passivation layer 15); and an adhesive layer (16) disposed between the protecting portion and the transmissive substrate (as shown in Fig. 1 of Koyama), the adhesive layer has a resin portion (as described in [0037] of Koyama, the adhesive layer is a resin material). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have attached the transmissive substrate (17 of Koyama) by an adhesive layer (16 of Koyama) to Matsuda’s device, as disclosed by Koyama in order to cover and provide protection for the organic electroluminescence device.
As incorporated, the adhesive 16 of Koyama fills and come in contact with all the vertical sidewalls of Matsuda’s device (as shown in Fig. 1 of Koyama). Thus, it would come in contact with the side surface of the second layer 16b of Matsuda.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuda in view of Koyama, as applied to claim 4, and further in view of Anandan (US 2008/0018244 A1) and Kim (US 2016/0126498 A1).
Regarding claim 5, Matsuda in view of Koyama teaches all the limitations of the method for manufacturing an organic electroluminescence device according to claim 4, and also teaches wherein the first layer is formed by a chemical vapor deposition method (as described in [0015] of Matsuda), the second layer is formed by an atomic as described in [0016] of Matsuda), and the third layer is formed by a chemical vapor deposition method (as described in [0015] of Matsuda).
But Matsuda in view of Koyama is silent as in teaching the chemical vapor deposition method uses plasma.
Anandan teaches that silicon nitride layer can be formed by plasma enhanced CVD method ([0034] of Anandan).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the first and third layers by Anandan’s plasma enhanced CVD method.  PECVD has lower operating temperature than normal CVD, thus, the display apparatus is subjected to a lower heat, and thus, thermal damage can be prevented.  The Al2O3 film is pore-free, i.e. high quality. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406.  The examiner can normally be reached on Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tuan A Hoang/Examiner, Art Unit 2822